Order, Supreme Court, New York County (Erin M. Peradotto, J.), entered December 5, 2005, which, inter alia, granted the motion of defendant City of New York to set aside the verdict as against it and for a directed verdict in its favor on the ground that it had not received prior written notice of the defect, affirmed, without costs.
The trial evidence showed that plaintiff fell on a defective subway grating in the vicinity of 20 Broad Street. However, the map filed with the Department of Transportation by the Big Apple Pothole and Sidewalk Protection Corporation, from which the City purportedly gained notice of the defect, only depicted uneven or raised areas of the sidewalk in the general area in front of 20 Broad Street, not a defective subway grating, and, as such, was inadequate to support an action premised on the defective subway grating (see Roldan v City of New York, 36 AD3d 484 [2007]; Waner v City of New York, 5 AD3d 288 [2004]). Concur—Gonzalez, Sweeny and Catterson, JJ.